UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission file number:1-33266 DUNCAN ENERGY PARTNERS L.P. (Exact name of Registrant as Specified in Its Charter) Delaware 20-5639997 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 1100 Louisiana, 10th Floor Houston, Texas77002 (Address of Principal Executive Offices, Including Zip Code) (713) 381-6500 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ There were 57,676,987 common units of Duncan Energy Partners L.P. outstanding at May 1, 2009.These common units trade on the New York Stock Exchange under the ticker symbol “DEP.” Table of Contents DUNCAN ENERGY PARTNERS L.P. TABLE OF CONTENTS Page No. PART I.FINANCIAL INFORMATION. Item 1. Financial Statements. Unaudited Condensed Consolidated Balance Sheets 2 Unaudited Condensed Statements of Consolidated Operations 3 Unaudited Condensed Statements of Consolidated Comprehensive Income 4 Unaudited Condensed Statements of Consolidated Cash Flows 5 Unaudited Condensed Statements of Consolidated Equity 6 Notes to Unaudited Condensed Consolidated Financial Statements: 1.Background and Basis of Financial Statement Presentation 7 2.General Accounting Matters 8 3.Accounting for Equity Awards 9 4.Derivative Instruments and Hedging Activities 10 5.Inventories 13 6.Property, Plant and Equipment 14 7.Investments in and Advances to Unconsolidated Affiliate – Evangeline 14 8.Intangible Assets and Goodwill 15 9.Debt Obligations 16 10.Equity and Distributions 16 11.Noncontrolling Interest in Subsidiaries 17 12.Business Segments 19 13.Related Party Transactions 22 14.Earnings Per Unit 26 15.Commitments and Contingencies 27 16.Supplemental Cash Flow Information 28 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 29 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 43 Item 4. Controls and Procedures. 44 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 45 Item 1A. Risk Factors. 45 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 45 Item 3. Defaults upon Senior Securities. 45 Item 4. Submission of Matters to a Vote of Unit Holders. 45 Item 5. Other Information. 45 Item 6. Exhibits. 45 Signatures 47 1 Table of Contents DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in millions) March 31, December 31, ASSETS 2009 2008 Current assets Cash and cash equivalents $ 21.8 $ 13.0 Accounts receivable – trade, net of allowance for doubtful accounts 84.6 117.3 Gas imbalance receivables 26.7 35.7 Accounts receivable – related parties 3.0 3.3 Inventories 14.8 28.0 Prepaid and other current assets 4.1 4.3 Total current assets 155.0 201.6 Property, plant and equipment, net 4,444.9 4,330.2 Investments in and advances to unconsolidated affiliate – Evangeline 4.9 4.5 Intangible assets, net of accumulated amortization of $36.2 at March 31, 2009 and $34.1 at December 31, 2008 50.1 52.3 Goodwill 4.9 4.9 Other assets 1.3 1.2 Total assets $ 4,661.1 $ 4,594.7 LIABILITIES ANDEQUITY Current liabilities Accounts payable – trade $ 94.4 $ 45.2 Accounts payable – related parties 20.1 48.5 Accrued product payables 68.6 109.7 Accrued costs and expenses 0.4 1.2 Other current liabilities 24.2 48.7 Total current liabilities 207.7 253.3 Long-term debt (See Note 9) 470.3 484.3 Deferred tax liabilities 5.6 5.7 Other long-term liabilities 6.5 7.2 Commitments and contingencies Equity: (see Note 10) Duncan Energy Partners L.P. partners’ equity: Limited partners: Common units (57,676,987 common units outstanding at March 31, 2009 and 20,343,100 common units outstanding at December 31, 2008) 769.4 308.2 Class B units (37,333,887 Class B units outstanding at December 31, 2008) 453.8 General partner 0.3 0.4 Accumulated other comprehensive loss (7.5 ) (9.6 ) Total Duncan Energy Partners L.P. partners’ equity 762.2 752.8 Noncontrolling interest in subsidiaries: (see Note 11) DEP I Midstream Businesses – Parent 482.7 478.4 DEP II Midstream Businesses – Parent 2,726.1 2,613.0 Total noncontrolling interest in subsidiaries 3,208.8 3,091.4 Total equity 3,971.0 3,844.2 Total liabilities and equity $ 4,661.1 $ 4,594.7 See Notes to Unaudited Condensed Consolidated Financial Statements. 2 Table of Contents DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED OPERATIONS (Dollars in millions) For the Three Months Ended March 31, 2009 2008* Revenues Third parties $ 113.6 $ 232.8 Related parties 143.2 130.8 Total revenues (see Note12) 256.8 363.6 Costs and expenses Operating costs and expenses Third parties 195.3 306.6 Related parties 44.1 30.9 Total operating costs and expenses 239.4 337.5 General and administrative costs Third parties 0.7 1.0 Related parties 2.1 4.2 Total general and administrative costs 2.8 5.2 Total costs and expenses 242.2 342.7 Equity in income of Evangeline 0.2 0.2 Operating income 14.8 21.1 Other income (expense) Interest expense (3.8 ) (2.8 ) Interest income 0.1 0.1 Other expense, net (3.7 ) (2.7 ) Income before provision for income taxes 11.1 18.4 Benefit (provision) for income taxes (0.1 ) 0.5 Net income 11.0 18.9 Net loss (income) attributable to noncontrolling interest (see Note 11) DEP I Midstream Businesses – Parent (1.6 ) (5.6 ) DEP II Midstream Businesses – Parent 10.5 Total net loss (income) attributable to noncontrolling interest 8.9 (5.6 ) Net income attributable to Duncan Energy Partners L.P. $ 19.9 $ 13.3 Allocation of net income attributable to Duncan Energy Partners L.P.: (see Note 1) Duncan Energy Partners L.P.: Limited partners’ interest in net income $ 19.8 $ 5.9 General partner interest in net income $ 0.1 $ 0.1 Former owners of DEP II Midstream Businesses $ $ 7.3 Basic and diluted earnings per unit (see Note 14) $ 0.34 $ 0.29 See Notes to Unaudited Condensed Consolidated Financial Statements. *See Note 1 for information regarding these recasted amounts and basis of financial statement presentation. 3 Table of Contents DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED STATEMENTSOF CONSOLIDATED COMPREHENSIVE INCOME (Dollars in millions) For the Three Months Ended March 31, 2009 2008* Net income $ 11.0 $ 18.9 Other comprehensive income: Cash flow hedges: Interest rate derivative instrument gains (losses) during period 0.7 (5.2 ) Reclassification adjustment for (gains) losses included in net income related to interest rate derivative instruments 1.4 (0.1 ) Total cash flow hedges 2.1 (5.3 ) Comprehensive income 13.1 13.6 Comprehensive loss (income) attributable to noncontrolling interest 8.9 (5.6 ) Comprehensive income allocated to former owners of DEP II Midstream Businesses (7.3 ) Comprehensive income attributable to Duncan Energy Partners L.P. $ 22.0 $ 0.7 See Notes to Unaudited Condensed Consolidated Financial Statements. *See Note 1 for information regarding these recasted amounts and basis of financial statement presentation. 4 Table of Contents DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED CASH FLOWS (Dollars in millions) For the Three Months Ended March 31, 2009 2008* Operating activities: Net income $ 11.0 $ 18.9 Adjustments to reconcile net income to net cash flows provided by operating activities: Depreciation, amortization and accretion 45.0 40.2 Equity in income of Evangeline (0.2 ) (0.2 ) Gain on sale of assets and related transactions (0.1 ) Deferred income tax expense (0.2 ) (0.7 ) Changes in fair market value of derivative instruments (0.1 ) Net effect of changes in operating accounts (see Note 16) (35.6 ) (17.3 ) Net cash flows provided by operating activities 19.8 40.9 Investing activities: Capital expenditures (116.2 ) (238.4 ) Contributions in aid of construction costs 1.2 2.3 Proceeds from sale of assets and related transactions 0.1 Advances to Evangeline (0.1 ) (0.3 ) Cash used in investing activities (115.0 ) (236.4 ) Financing activities: Repayments of debt (31.6 ) (46.0 ) Borrowings under debt agreements 17.6 34.0 Debt issuance costs (0.4 ) Distributions to Duncan Energy Partners’ unitholders and general partner (13.1 ) (8.5 ) Distributions to noncontrolling interest (see Note 11) (15.7 ) (9.5 ) Contributions from noncontrolling interest (see Note 11) 147.2 62.2 Net cash contributions from former owners of the DEP II Midstream Businesses prior to December 8, 2008 175.2 Cash provided by financing activities 104.0 207.4 Net changes in cash and cash equivalents 8.8 11.9 Cash and cash equivalents, beginning of period 13.0 2.2 Cash and cash equivalents, end of period $ 21.8 $ 14.1 See Notes to Unaudited Condensed Consolidated Financial Statements. *See Note 1 for information regarding these recasted amounts and basis of financial statement presentation. 5 Table of Contents DUNCAN ENERGY PARTNERS L.P. UNAUDITED CONDENSED STATEMENTS OF CONSOLIDATED EQUITY (Dollars in millions) Duncan Energy Partners L.P. Accumulated Other Noncontrolling Limited General Comprehensive Interest Partners Partner Loss In Subsidiaries Total Balance, December 31, 2008 $ 762.0 $ 0.4 $ (9.6 ) $ 3,091.4 $ 3,844.2 Net income (loss) 19.8 0.1 (8.9 ) 11.0 Contributions 0.5 146.4 146.9 Distributions to unitholders and general partner (12.9 ) (0.2 ) (13.1 ) Distributions to noncontrolling interest (20.1 ) (20.1 ) Cash flow hedges 2.1 2.1 Balance, March 31, 2009 $ 769.4 $ 0.3 $ (7.5 ) $ 3,208.8 $ 3,971.0 DEP II Duncan Energy Partners L.P. Midstream Accumulated Businesses Other Noncontrolling Former Limited General Comprehensive Interest Owners Partners Partner Loss In Subsidiaries Total Balance, December 31, 2007 $ 2,880.1 $ 317.7 $ 0.6 $ (3.6 ) $ 355.1 $ 3,549.9 Net income 7.3 5.9 0.1 5.6 18.9 Contributions 55.4 55.4 Contributions from former owners 175.2 175.2 Distributions to unitholders and general partner (8.3 ) (0.2 ) (8.5 ) Distributions to noncontrolling interest (9.4 ) (9.4 ) Cash flow hedges (5.3 ) (5.3 ) Balance, March 31, 2008 $ 3,062.6 $ 315.3 $ 0.5 $ (8.9 ) $ 406.7 $ 3,776.2 See Notes to Unaudited Condensed Consolidated Financial Statements. 6 Table of Contents DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Except per unit amounts, or as noted within the context of each footnote disclosure, dollar amounts presented in the tabular data within these footnote disclosures are stated in millions of dollars. Note 1. Background and Basis of Financial Statement Presentation Partnership Organization and Background Duncan Energy Partners L.P. (“Duncan Energy Partners”) is a publicly traded Delaware limited partnership, the common units of which are listed on the New York Stock Exchange (“NYSE”) under the ticker symbol “DEP.”Duncan Energy Partners is engaged in the business of (i) natural gas liquids (“NGL”) transportation and fractionation; (ii) the storage of NGL and petrochemical products; (iii) the transportation of petrochemical products; (iv) the gathering, transportation and storage of natural gas; and (v) the marketing of NGLs and natural gas. At March 31, 2009, Duncan Energy Partners was owned 99.3% by its limited partners and 0.7% by its general partner, DEP Holdings, LLC (“DEP GP”), which is a wholly owned subsidiary of Enterprise Products Operating LLC (“EPO” or “Parent”).EPO is the primary operating subsidiary of Enterprise Products Partners L.P. (“Enterprise Products Partners”).Enterprise Products Partners is a publicly traded partnership, the common units of which are listed on the NYSE under the ticker symbol “EPD.”At March 31, 2009, EPO owned approximately 74% of Duncan Energy Partner’s limited partner interests and 100% of DEP GP.DEP GP is responsible for managing the business and operations of Duncan Energy Partners. A privately-held affiliate, EPCO, Inc. (“EPCO”), provides all of Duncan Energy Partners’ employees and certain administrative services to the partnership.EPCO is the ultimate parent company of Duncan Energy Partners, EPO and Enterprise Products Partners, all of which are affiliates under common control of Mr. Dan L. Duncan, the Group Co-Chairman and controlling shareholder of EPCO. Basis of Financial Statement Presentation Effective February 1, 2007, Duncan Energy Partners acquired controlling ownership interests in five midstream energy companies (the “DEP I Midstream Businesses”) from EPO in a dropdown transaction.The DEP I Midstream Businesses consist of (i) Mont Belvieu Caverns, LLC (“Mont Belvieu Caverns”); (ii) Acadian Gas, LLC (“Acadian Gas”); (iii) Enterprise Lou-Tex Propylene Pipeline L.P. (“Lou-Tex Propylene”), including its general partner; (iv) Sabine Propylene Pipeline L.P. (“Sabine Propylene”), including its general partner; and (v) South Texas NGL Pipelines, LLC (“South Texas NGL”). On December 8, 2008, Duncan Energy Partners entered into a Purchase and Sale Agreement (the “DEP II Purchase Agreement”) with EPO and Enterprise GTM Holdings L.P. (“Enterprise GTM”), a wholly owned subsidiary of EPO.Pursuant to the DEP II Purchase Agreement, DEP Operating Partnership L.P. (“DEP OLP”) acquired 100% of the membership interests in Enterprise Holding III, LLC (“Enterprise III”) from Enterprise GTM, thereby acquiring a 66% general partner interest in Enterprise GC, L.P. (“Enterprise GC”), a 51% general partner interest in Enterprise Intrastate L.P. (“Enterprise Intrastate”) and a 51% membership interest in Enterprise Texas Pipeline LLC (“Enterprise Texas”).Collectively, we refer to Enterprise GC, Enterprise Intrastate and Enterprise Texas as the “DEP II Midstream Businesses.”EPO was the sponsor of this second dropdown transaction. Prior to the dropdown of controlling ownership interests in the DEP I and DEP II Midstream Businesses to Duncan Energy Partners, EPO owned these businesses and directed their respective activities for all periods presented (to the extent such businesses were in existence during such periods).Each of the dropdown transactions was accounted for at EPO’s historical costs as a reorganization of entities under common control in a manner similar to a pooling of interests.On a standalone basis, Duncan Energy Partners did not own any assets prior to February 1, 2007. References to the “former owners” of the DEP I and DEP II Midstream Businesses represent the ownership of EPO in these businesses prior to the effective date of the related dropdown transactions. 7 Table of Contents DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS References to “Duncan Energy Partners” mean the registrant and its consolidated subsidiaries since February 2007.Generic references to “we,” “us,” and “our” mean the combined and/or consolidated businesses included in these financial statements for each reporting period. For additional information regarding the dropdowns of the DEP I and DEP II Midstream Businesses as well as the recast of our historical financial information in connection with the DEP II dropdown transaction, please read Note 1 of the Notes to Consolidated Financial Statements included under Item 8 of our Annual Report on Form 10-K for the year ended December 31, 2008. Our results of operations for the three months ended March 31, 2009 are not necessarily indicative of results expected for the full year. In our opinion, the accompanying Unaudited Condensed Consolidated Financial Statements include all adjustments consisting of normal recurring accruals necessary for fair presentation.Although we believe the disclosures in these financial statements are adequate to make the information presented not misleading, certain information and footnote disclosures normally included in annual financial statements prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) have been condensed or omitted pursuant to the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”).These Unaudited Condensed Consolidated Financial Statements should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2008 (Commission File No. 1-33266). Effective January 1, 2009, we adopted the provisions of Statement of Financial Accounting Standards (“SFAS”) 160, Noncontrolling Interests in Consolidated Financial Statements.SFAS 160 established accounting and reporting standards for noncontrolling interests, which were previously identified as Parent interest in our financial statements.This new standard requires, among other things, that (i) noncontrolling interests be presented as a component of equity on our consolidated balance sheet (i.e., elimination of the “mezzanine” presentation previously used for Parent interest); (ii) elimination of “Parent interest in income of subsidiaries” amounts as a deduction in deriving net income or loss and, as a result, that net income or loss be allocated between controlling and noncontrolling interests; and (iii) comprehensive income or loss to be allocated between controlling and noncontrolling interest.Earnings per unit amounts are not affected by these changes. The consolidated financial statements included in this Quarterly Report on Form 10-Qhave been retrospectively adjusted to reflect the changes required by SFAS 160.As a result, net income reported for the first quarter of 2008 in these financial statements is higher than that disclosed previously; however, the allocation of such net income results in our unitholders, general partner and Parent (i.e., the noncontrolling interest) receiving the same amounts as they did previously. Note 2.General Accounting Matters Estimates Preparing our financial statements in conformity with GAAP requires management to make estimates and assumptions that affect (i) reported amounts of assets and liabilities;(ii) disclosure of contingent assets and liabilities at the date of the financial statements and (iii) the reported amounts of revenues and expenses during a given period. Our actual results could differ from these estimates. On an ongoing basis, management reviews its estimates based on currently available information.Changes in facts and circumstances may result in revised estimates. 8 Table of Contents DUNCAN ENERGY PARTNERS L.P. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Recent Accounting Developments The following information summarizes recently issued accounting guidance since those reported in our Annual Report on Form 10-K for the year ended December 31, 2008 that will or may affect our future financial statements. In April 2009, the Financial Accounting Standards Board (“FASB”) issued new guidance in the form of FASB Staff Positions (“FSPs”) in an effort to clarify certain fair value accounting rules. FSP FAS 157-4, Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly, establishes a process to determine whether a market is not active and a transaction is not distressed. FSP FAS 157-4 states that companies should look at several factors and use judgment to ascertain if a formerly active market has become inactive. When estimating fair value, FSP FAS 157-4 requires companies to place more weight on observable transactions determined to be orderly and less weight on transactions for which there is insufficient information to determine whether the transaction is orderly (entities do not have to incur undue cost and effort in making this determination).
